UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material pursuant to §240.14a-12 COMTEX NEWS NETWORK, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: Common Stock, par value $0.01 per share 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials: x Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: Schedule 13E-3 3. Filing Party: Comtex News Network, Inc. 4. Date Filed: February 5, 2010 PRELIMINARY COPY 625 N. Washington Street, Suite 301 Alexandria, Virginia 22314 April 7 , 2010 Dear Fellow Stockholders: You are cordially invited to attend a Special Meeting of Stockholders of Comtex News Network, Inc. (the “Company” or “Comtex”) to be held on June 2 , 2010 at 11:00 a.m. (Eastern Time) at the Sheraton National Hotel, 900 South Orme Street, Arlington, Virginia 22204 . At this meeting, you will be asked to vote, in person or by proxy, on the following matters: (i) the election of two directors to the Company’s Board of Directors; (ii) a proposal to approve an amendment to the Company’s Certificate of Incorporation which would effect a reverse stock split pursuant to which each 1,000 shares of the Company’s outstanding common stock, par value $0.01 (“Common Stock”), will be converted into one share of Common Stock (with stockholders owning less than one share of Common Stock after giving effect to the reverse stock split receiving a cash payment of $0.29 per pre-split share) (the “Reverse Stock Split”); (iii) a proposal to approve an amendment to the Company’s Certificate of Incorporation which would permit actions of the Company’s stockholders to be taken by written consent; (iv) the ratification of the appointment of Turner, Stone & Co., LLP as the Company’s independent auditors; and (v) any other business as may properly come before the meeting. The text of the proposed amendments to the Company’s Certificate of Incorporation referred to in items (ii) and (iii) above are set forth in the accompanying Proxy Statement.If item (ii) is approved and carried out as described, the Company will have fewer than 500 stockholders.The purpose of the amendment related to the Reverse Stock Split is to permit Comtex to terminate the registration of its Common Stock under the Securities Exchange Act of 1934, as amended, and cease being a reporting public company.In such event, the Common Stock will no longer be publicly traded, and the Company will no longer file certain periodic reports with the Securities and Exchange Commission as required under the Exchange Act. The Board of Directors has fully reviewed and considered the terms and conditions of the proposed Reverse Stock Split (including the payment of cash in lieu of the issuance of fractional shares) and has unanimously determined that the transaction, taken as a whole, is fair to, and in the best interests of, the Company’s stockholders.Promptly following the completion of the Reverse Stock Split, the Company will send a form of letter of transmittal to all stockholders for their use in exchanging their stock certificates for cash and/or surrendering their old stock certificates in exchange for new stock certificates.Please do not send in your stock certificates until you receive the form of letter of transmittal. Sincerely, C.W. Gilluly, Ed.D.
